         Case 1:19-cr-00561-LAP Document 181 Filed 10/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                   19-CR-561 (LAP)
          -against-                                11-CV-691 (LAK)

STEVEN DONZIGER,                                  NOTICE REGARDING
                                                  TRIAL ATTENDANCE
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Mr. Donziger’s upcoming trial will be held in Courtroom 12A

of the Daniel Patrick Moynihan United States Courthouse.              For

social distancing purposes, gallery seating will be limited to

13 seats in Courtroom 12A, with 13 overflow seats available in

Courtroom 15A.      All seating will be available on a first-come-

first-served basis.       Interested members of the public may also

listen into the trial proceedings telephonically using the dial-

in (888) 363-4734, access code 4645450.


SO ORDERED.

Dated:     October 20, 2020
           New York, New York




                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       1
